The question before the Supreme Court was whether, to quote the language of the opinion of that court, the board in adopting the crossing plan called "P-5 revised" instead of plan "B-2," made a determination not reasonably supported by the evidence, or that its order was unreasonable and in violation of prosecutors' rights. That question the Supreme Court decided in the negative. It was essentially a question of fact, and determined on the voluminous and to some extent contradictory evidence. The finding of the Supreme Court was substantially supported by evidence, and such a finding, on well settled rules, is controlling here.
The judgment of the Supreme Court is therefore affirmed.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 14.
For reversal — None.